WALKER, J.
(concurring) — I concur in the opinions of my associates, Judges Bond and Fakis, in holding that Section 11341, Revised Statutes 1909, is a valid statute and that the violation of same in the appointment of an assessor in the city of St. Louis by the Governor was unauthorized. The arguments employed by my associates in reaching this conclusion require no gloss. My purpose, therefore, in this concurrence is not to elaborate these arguments but, from an analysis of the statutes concerning the assessment of taxes in the city of St. Louis, to demonstrate the practical result that would follow an elimination by pidicial construction of the proviso excepting the office of assessor in said city from the provisions of said section 11341. Respondent contends that such an elimination would leave a general law applicable alike to all portions of the State. The futility of this contention, under a right application of the rules of constitutional and statutory construction, has been clearly shown by my associates. Let us, however, for the nonce waive the question as to the validity of the section after the excision therefrom of the proviso. There would re*566main, so far as pertains to the question here under consideration, a general law requiring the election of an assessor in the city of St. Louis. Something more is necessary, however, than the mere creation of an officer or an office to render the act of creation otherwise than barren of results. In addition, power must be declared and duties defined to render such an act more than an empty declaration or a sound signifying nothing in the practical conduct of affairs. In this case it must appear that the general statutes now in force, of an administrative nature, relating to the duties of assessors in other parts of the State may be effectively applied in harmony with the purposes of their enactment in the discharge of the duties of an assessor elected in the city of St. Louis.
It will not be contended even by those unfamiliar with the body of the law regulating the assessment of property, because no rule of construction lends countenance to1 such a contention, that the elimination of the proviso from Section 11341 by declaring same invalid, will perforce eliminate identical provisions in other sections of the statute which prescribe the duties of assessors. Only by implication can such statutes be in any wise affected by a ruling in regard to Section 11341. Implications in regard to the validity of statutes are not favored. They are rarely made, and the intent and purpose of the Legislature in the enactment of these statutes lend no color to the conclusion that they should be declared invalid on account of the contended partial invalidity of Section 11341. In addition, the general rule is applicable here as elsewhere that until statutes are judicially declared invalid every presumption will obtain in favor of their validity. While conceding, therefore, simply for the sake of this argument and not that such a result could follow, that a general law will remain after the elimination of the proviso from Section 11341, as contended for by respondent, the other sections supplementary thereto and administrative in their nature must, according to their express terms, be given a reasonable interpretation, adding nothing thereto nor taking anything therefrom that will extend or limit their meaning. *567Thus interpreted an analysis of these sections will enable it to be determined whether they can be applied in prescribing the duties of an assessor in the city of St. Louis.
At the threshold of this investigation we are confronted in each of these sections with the same exception which respondent contends should be eliminated from section 11341. Despite the presence of these exceptions, that the utmost latitude of construction, even to the invoking of an implication, may be employed to render these sections if possible in harmony with and in aid of Section 11341, let the implication be made although no rule of construction authorizes same, that the ruling contended for by respondent in regard to Section 11341 may be extended to these sections. This having been done, let it be determined from the sections themselves whether they can be made operative in defining the duties of an assessor in the city of St. Louis. Under Section 11346 each assessor is required to' enter into a bond to the State to the satisfaction of the court or clerk in vacation, the amount of same within the limitation therein prescribed, to be fixed by the court or clerk for the faithful performance of the duties of his office. While not so stated, it is evident on account of the duties required to be performed by a county court that it was this tribunal referred to when the word “court” is employed in this section. Persuasive force is added to this conclusion in the provision at the close of said section that the “bond shall be deposited in the office of the clerk of the county court. ’ ’ There being no county court or county clerk in the city of St. Louis, this section cannot be construed as requiring a bond from an assessor in said city; and if it be held that he must be elected under the general law, there will remain no statute requiring him to enter into such an obligation as is required of assessors elsewhere.
Section 11361 requires the clerk of the county court to deliver to the assessor within the time therein stated, and every two years thereafter, an assessor’s book of the last assessment of real estate and a list of taxable lands to be furnished, as elsewhere required by the register of lands, which the assesssor, after the completion of his as*568sessment, shall return to the clerk. Section 11362 prescribes a penalty to be enforced by the county court for the assessor’s failure to comply with the preceding section. Section 11363 requires county courts to procure from the register of lands a plat showing, according to their legal subdivisions, the taxable lands in their respective counties. The purpose of this section is that the lists thus procured may by the county court be furnished to the assessors to prepare their land assessment books as required by Section 11361. The operative force of these sections is dependent upon the existence of a county court. The non-existence of such a tribunal in the city of St. Louis, therefore, renders these sections inapplicable in prescribing the duties of the assessor in said city if elected under the general law.
Section 11364 requires the county board of equalization in each county in each year to examine and compare the list of lands assessed, with plats to be procured from the U. S. Land Office. Under Section 11402 the members of the county court, county clerk, the county surveyor and the county assessor constitute the board of equalization, hence Section 1Í364 and other sections relative to the furnishing and filing of plats and lists of lands for assessment cannot be rendered applicable to the performance of this function in the city of St. Louis, as the officers constituting the county board of equalization do not exist in said city. Section 11372 •prescribing the arrangement of assessor’s land'lists cannot, on account of the real property in said city not being subdivided according to Government subdivisons, be applied to the arrangement of assessor’s books therein. Section 11373 requires that the President of the Board of Assessors in the city of St. Louis and county assessors elsewhere as directed by their respective county courts, shall prepare plat books showing changes in the assessments of real property for not longer than three years. If an assessor is elected under the general law for the city of St. Louis, neither by direct appointment nor by ex oficio creation can there be a President of the Board of Assessors in said city — this, because such president owes *569his existence, ex officio in its nature, to a precedent appointment under the city charter of an assessor by the mayor. The President of the Board of Assessors being non-existent and no express duty so far as this section (11373) is concerned, devolving on the assessor elected under the general law, and the duty required of assessors elsewhere being dependent upon an order of the county court and there being, as'we have shown, no county court in the city of St. Louis, this- section will necessarily be wholly inoperative therein.
The course to be pursued to replace or restore as-, sessors’ books in the event of their destruction by fire or otherwise as prescribed in Section 11382 cannot be applied in the event of such a calamity occurring in the city of St. Louis. The terms of this section are expressly limited to counties having county courts, county boards of equalization and county clerks, and the power necessary to restoration is confined in express terms to these officers. If a ruling be made in conformity with respondent’s contention, the assessor in the city of St. Louis would as a consequence be compensated, if at all, under the general law. This statute under the terms of the section (11308) providing for such compensation cannot be made applicable to an assessor in the city of St. Louis. Furthermore, the result which would follow an attempt to regulate the assessment of property in said city, under the general law, would preclude equalizing the values of property therein on account of the absence from the general statute of a provision for a board of equalization in the city of, St. Louis, the statute (Art. 3, Ch. 117, R. S. 1909) providing only for county boards of equalization.
An assessor elected under the general law' must look to such law for a definition of his duties and the extent of his powers. If not found therein, they do not exist. The sections of the law in regard to the assessment of property which have been analyzed show the utter inapplicability of the general law to the city of St. Louis and that it was the purpose of the Legislature to limit such law to counties whose administrative affairs are conducted by county courts, and to leave the super*570vision and control of this very important governmental function in the city of St. Louis to its charter and ordinances. A ruling therefore which would authorize the election of an assessor for the city of St. Louis under the general law, would result in that official being deprived of any power to perform the functions necessary for the assessment of property therein. In other words, a general law is incapable of enforcement in the city of St. Louis because of the different conditions existing in said city and in other portions of the State. This being true, the exception to tire constitutional provision (Sub. 32, sec. 53, art. 4) prohibiting special legislation may properly be invoked. The history of these statutes is strongly persuasive of the correctness of this conclusion. Section 11341 and the other sections cited have in their present words, except the change from the word county to that of city, been for more than sixty years upon our statute books. This cannot be reasonably construed as other than an eviT dence of legislative approval. If, therefore, the constitutional exceptions above cited were not sufficient to sustain the validity of this statute, the general rule which has frequently received our approval, should suffice to the effect that where the validity of a statute has for many years been recognized not only by the law-making power, hut by the bench and bar and the people, the court should approach the question of its invalidity with great caution. Especially is this true where such a ruling as is contended for by respondent would necessitate the amendment of the entire body of the law in regard to the duties of the assessor and the assessment of property, and prior to such legislative action leave the city of St. Louis without power to assess property, thus depriving it of the most important step to the levy and collection of taxes, without which it could not exist. It may be asserted as a general rule that no statute,, the objection of which is to promote a public purpose, for example the raising of revenue, should, if its validity can be sustained under any reasonable interpretation, be declared invalid. This is but a broader statement of the well defined rule that a law is always presumed to be valid and the greater its importance the stronger will be the presumption.
*571In view of all of the foregoing, I am of the opinion the writ of ouster should go.